Case 2:17-cv-00476-JRG-RSP Document 63 Filed 04/18/19 Page 1 of 1 PageID #: 291



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNILOC USA, INC., and UNILOC                  §
 LUXEMBOURG SA,                                §
                                               §
        Plaintiffs,                            §      Case No. 2:17-cv-00476-JRG-RSP
 v.                                            §
                                               §
 HIKE LTD.,                                    §
        Defendant.                             §
                                               §

                                            ORDER

        Uniloc USA, Inc. and Uniloc Luxembourg SA ("Uniloc") and Hike Ltd. ("Hike") filed a

 Joint Stipulation for Entry of Order of Dismissal with Prejudice, which is now before the Court

 (Dkt. No. 62.) After consideration, the Court is of the opinion that the Stipulation should be

 APPROVED.
    .      IT IS THEREFORE ORDERED that:


        1. Any and all claims by Uniloc against Hike and Hike against Uniloc are DISMISSED

            WITH PREJUDICE;

        2. Uniloc and Hike shall each bear their own attorney’s fees, expenses and costs; and

        3. All other relief requested between Uniloc and Hike should be denied as moot.

        Because no defendants remain active, the Court directs the clerk to close the case.

         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 18th day of April, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
